Citation Nr: 0115908	
Decision Date: 06/11/01    Archive Date: 06/18/01	

DOCKET NO.  99-21 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of cold 
injury, to include peripheral vascular disease with bilateral 
below-the-knee amputations.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and appellant's son-in-law




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
November 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA), Pittsburgh, 
Pennsylvania, Regional Office (RO) denying the veteran 
entitlement to service connection for residuals of a cold 
injury to the extremities.  

In April 2001 the veteran, his spouse and his son-in-law 
appeared and offered testimony before the undersigned Member 
of the Board in Washington, D.C.  A transcript of the 
veteran's testimony has been associated with his claims file.  
At this hearing the veteran pointed out that the issue 
included residuals of cold injury to his upper extremities, 
ears and nose.   


REMAND

The veteran is seeking service connection for residuals of 
cold injury, which he maintains resulted in the development 
of peripheral vascular disease and subsequent bilateral 
below-the-knee amputations. 

The Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. 
106-475, 114 Stat. 2096 (November 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5103A and 5126, and to be codified as amended 
at §§ 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist the veteran in the development of a claim.  In this 
case, there is additional VA duty to assist the veteran in 
the development of his claim.  

A preliminary review of the record reveals that the veteran 
has in the past been evaluated and treated by private 
physicians for insulin-dependent diabetes mellitus, 
arteriosclerosis affecting the arteries below the knees, 
bilaterally, and an ischemic necrotic left heel ulcer.  In a 
letter dated February 1999 one of the veteran's private 
physicians, Leonard P. Krajewski, M.D., noted that the 
veteran maintained that he suffered from cold-induced 
injuries during service, to which the veteran attributed his 
later problems with ischemia of both lower extremities and 
the subsequent bilateral below-the-knee amputations.  Dr. 
Krajewski observed that there was no clear documentation that 
the veteran had indeed suffered from a cold injury.  He 
further stated, however, that from his standpoint, if the 
veteran did indeed have cold-induced injuries, this may have 
contributed to some degree to his later problems.  

A former service comrade of the veteran, his platoon leader, 
in an unsigned affidavit has stated that, on a 20-mile hike 
in below-zero temperatures in the winter of 1943-44, the 
veteran was found by him to have ears and nose that were as 
white as snow and appeared frozen.  He further stated that 
platoon members applied snow to the veteran's ears and nose 
and that this seemed to be effective in returning him back to 
a normal condition.  This "affidavit" consists of one page; 
it is possible there are additional pages.

In a letter dated in April 1999, a vascular surgeon, David L. 
Steed, M.D., reported that he had read the above affidavit 
from the veteran's former platoon leader and was asked by the 
veteran to comment on his case of cold injury during his 
military service.  Dr. Steed stated that the affiant had 
related an episode of cold injury suffered by the veteran, 
who he had found to have peripheral vascular disease, which 
required a below-the-knee amputation, bilaterally.  Dr. Steed 
stated that the veteran's other risk factors for peripheral 
vascular disease included diabetes and a smoking history.  He 
further stated his belief "that frostbite would certainly 
worsen these conditions."  

The veteran testified at his personal hearing in April 2001 
about extensive evaluation and treatment provided to him for 
his diabetes and peripheral vascular disease since the early 
1980's as well as a lengthy history of cigarette smoking.  
Records of treatment provided to the veteran for his diabetes 
and peripheral vascular disease, while potentially probative 
of the matter at hand, have not been associated with his 
claims file.  

There is lay evidence of cold injury to the ears and nose in 
service, in the form of the platoon leader's statement.  But 
there is no medical evidence of current disability 
attributable to that cold injury.  There is medical evidence 
of current disability of the lower extremities, but only the 
veteran's testimony that his hands and feet were very 
sensitive in service to cold weather and would become numb, 
with these symptoms most apparent during long outdoor work 
under artillery fire or threat of artillery fire in the 
Battle of the Bulge.  The undersigned accepts this testimony, 
and the testimony of the veteran and the other witnesses to 
the effect that he continued to be unusually sensitive to 
cold weather after service, as credible; but it does not, on 
its face, establish actual cold injury at that time.  A 
medical opinion is needed to determine the significance of 
those symptoms.  In light of the veteran's contentions and 
the evidence currently of record, the Board believes further 
development of this claim is necessary, to include a VA 
examination with a medical nexus opinion.  See VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified 
at 38 U.S.C.A. § 5103A(c)(d).  

Accordingly, this case is REMANDED for the following: 

1.  The veteran should be requested to 
provide names, addresses and approximate 
dates of treatment for all health care 
providers who have treated him for his 
diabetes, peripheral vascular disease, 
and, if any, cold injury since his 
discharge from service, to include VA and 
non-VA providers.  These should include 
but are not limited to all records 
maintained by Dr. James Hamilton at the 
Memorial Hospital in Greensburg, 
Pennsylvania; and the diabetes department 
of the University of Pittsburgh.  With 
any necessary authorizations from the 
veteran, the RO should attempt to obtain 
and associate with the claims file copies 
of treatment records identified by the 
veteran and not previously associated 
with the claims file.  Notice of any 
records not obtained should be provided 
to the veteran in accordance with the 
requirements of PL 106-475.  

2.  Following receipt of all records 
obtained in accordance with the above 
request, the veteran should be scheduled 
for a VA examination to determine if the 
veteran has any existing disability 
resulting from a cold injury in service.  

It is imperative that the examiner review 
the claims file prior to the examination.  
Any diagnostic studies deemed appropriate 
by the examiner should be performed.  The 
examiner should indicate, following the 
examination of the veteran and review of 
his claims file, whether it is more 
likely, less likely, or as likely as not 
that the veteran has current disability 
to include peripheral vascular disease 
and/or any disability of the nose or 
ears, as a result of cold injury(ies) 
sustained in service.  The examiner 
should consider the veteran's description 
of symptoms in service-numbness and 
sensitivity of the hands and feet, and 
blanching of the ears and nose-and 
determine whether those symptoms 
demonstrate that a cold injury occurred 
in service.  A discussion of the salient 
facts and the medical principles relied 
upon should be included in the written 
report.  

3.  Upon completion of the requested 
development of the record and after 
ensuring full compliance with the VCAA, 
the RO should again consider the 
veteran's claim.  If action taken remains 
adverse to the veteran an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
They should then be afforded the 
opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




